DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions – Groups
Applicant’s election without traverse of Group I, claims 8, 10-11 and 13-15 in the reply filed on 25 January 2021 is acknowledged.
Claims 1, 4, 6-7, and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2021.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation a mucoadhesive coating, and the claim also recites a mucoadhesive coating preferably comprising chitosan which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner notes that claim language comprising a broader range and preferably a narrower range has been found to be indefinite; see MPEP 2173.05(c)(I). MPEP 2173.05(d) is also relevant.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figuly et al. (US 2007/0237741 A1).
Figuly et al. (hereafter referred to as Figuly) is drawn to a composition for medical treatment with swellable microspheres, as of Figuly, title and abstract. Figuly teaches use in the mouth, specifically in the case of a tooth extraction, as of Figuly, paragraph 0099. The microsphere of Figuly can be made with polymers of sodium salts of acrylic acid along with a crosslinking agent, as of Figuly, at least paragraph 0057. The microsphere of Figuly may be used for absorbing fluids, as of Figuly, paragraph 0056.
As to claim 10, the claim requires particles of a specific size range. Figuly teaches particles sized about 10 microns to about 730 microns in diameter, as of Figuly, paragraph 0076. Separate particle populations sized from about 180 to about 330 microns in diameter are taught as of Figuly, paragraph 0076. The population sized about 180 to about 330 microns in diameter can also be expressed as about 0.180 to about 0.330 millimeters in diameter; this is within the claimed size range of at least 0.1 mm to 1.5 mm.
As to claim 10, the claim requires an oral care agent. Figuly teaches a list of agents that can be used as a medical agent in the composition of Figuly, and that list includes antibacterial agents, as of Figuly, page 33, right column claim 24. Figuly is not anticipatory insofar as the antibacterial agent and the particle must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 10, the claim requires an oral care agent. While Figuly does not teach the phrase “oral care agent”, the skilled artisan would have understood that the antibacterial agent of Figuly would have been an oral care agent. This determination is made in view of instant claim 15, which indicates that anti-bacterial agents are oral care agents.
As to claim 10, the claim recites the phrase “super absorbent polymer.” Figuly does not appear to teach the word “super.” Nevertheless, the polymers of Figuly include crosslinked polyacrylic acid, as of Figuly, paragraph 0057, and the polymers of Figuly appear to be useful for swelling and being absorbent, as of Figuly, paragraphs 0056-0057 and 0100. As such, the skilled artisan would have understood that the polymers of Figuly would have been super absorbent polymers, as required by the instant claims.
As to claim 11, Figuly teaches a particle population sized from about 180 to about 330 microns in diameter (i.e. 0.180 to 0.330 mm in diameter) are taught as of Figuly, paragraph 0076. These particles would have been understood to have had a size dimension smaller than 1.5 mm.
As to claim 13, Figuly teaches hydrogel forming microspheres, as of at least Figuly, paragraphs 0142, 0132, 0081, 0074, and 0006-0009. While the formation of a In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Additionally, a reference (i.e. Figuly) may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (wherein hydrogel forming particles are understood to be a non-preferred embodiment). See MPEP 2123(I).
As to claim 15, Figuly teaches antibacterial agents, as of Figuly, page 33, right column claim 24.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figuly et al. (US 2007/0237741 A1) in view of Patel et al. (US 2013/0340185 A1).
Figuly is drawn to a composition for medical treatment comprising swellable microspheres. See the rejection above over Figuly by itself. Figuly teaches that the composition may be used for treatment of voids caused by tooth extraction, as of Figuly, paragraph 0099, and teaches treatment in order to minimize infection.
Figuly does not teach the required containers and interdental applicator.


    PNG
    media_image1.png
    474
    289
    media_image1.png
    Greyscale


The device of Patel is used for delivering a material to the mouth.
Patel does not teach the required particles.
It would have been prima facie obvious for one of ordinary skill in the art to have used the applicator of Patel to have delivered the particles of Figuly to the mouth. Figuly is drawn to particles and suggests delivering these particles to the mouth, especially following a tooth extraction. However, Figuly does not teach a device used for delivering 
As to claim 8, the claim requires a first container holding the particles and a second container holding the oral care agent. Patel does not appear to teach separate containers for these ingredients. In contrast, as best understood by the examiner, the combination of Figuly with Patel would have resulted in the oral care agent and the particles being present in the same container. Nevertheless, modification of the device of Patel to include the two components in separate containers would not appear to overcome the applied rejection. This modification would appear to be a rearrangement of parts that would be an obvious modification of the device of Patel. See MPEP 2144.04(VI)(C).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figuly et al. (US 2007/0237741 A1) in view of Mao et al. (US 2013/0028978 A1).
Figuly is drawn to a composition for medical treatment comprising swellable microspheres. See the rejection above over Figuly by itself. Figuly teaches that the composition may be used for treatment of voids caused by tooth extraction, as of Figuly, paragraph 0099, and teaches treatment in order to minimize infection.
Figuly does not teach coating the particle with a mucoadhesive coating.

Mao does not teach an absorbent polymer particle.
It would have been prima facie obvious for one of ordinary skill in the art to have coated the particle of Figuly with the chitosan mucoadhesive polymer of Mao in order to improve residence time of the particle of Figuly at the site of administration. Figuly is drawn to a particle which may be used in treatment of gaps in the mouth caused by tooth extraction; said gaps resulting in a wound or the potential site of a wound. Mao is drawn to a particle for treatment of a wound, and teaches the coating of a particle with a mucoadhesive coating to improve residence time. As such, the skilled artisan would have been motivated to have coated the particle of Figuly with a mucoadhesive chitosan coating in order to have predictably improved residence time of the particle at the site of administration with a reasonable expectation of success. The skilled artisan would have expected that this would have predictably resulted in an increased amount of active agent being delivered at the site of administration (and less active agent delivered away from the site) with a reasonable expectation of success, as the composition would have been retained at the site of administration for a longer period of time and would have been less likely to have washed out.

Relevant Copending Application – No Rejection
As a relevant copending application with overlapping inventors with the instant application, the examiner cites US application 16/343,017. The ‘017 application is drawn to a preparation for interdental administration comprising particles. Said particles are sized from 1 mm to 6 mm, as of claim 1 of the ‘017 application, which overlaps with the claimed size range. However, the particles claimed in the ‘017 application appear to have been made from a different material than the claimed particles. The particles claimed by the ‘017 application are made from chitosan, alginate, carrageenan, xanthan gum, or mixtures thereof. In contrast, the claimed particles are superabsorbent particles made from sodium polyacrylate, polyacrylamide, ethylene maleic anhydride, crosslinked carboxymethylcellulose, polyvinyl alcohol, cross-linked polyethylene oxide, or starch grafted copolymer of polyacrylonitrile. In view of the different materials from which the instantly claimed particles are made as compared with the particles claimed by the ‘017 application, the examiner has not rejected the instant claims over the claims of the ‘017 application.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612